DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Claims  1-31 are pending.

3.  Applicant’s election without traverse of Group I, claims 1-23 and 29, directed to an anti-ROBO2 antibody and the species of R100 as the epitope, filed on 6/17/2021, is acknowledged 

 
4.  Claims 24-28 and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 1-23 and 29 are under examination as they read on an anti-ROBO2 antibody and the species of R100 as the epitope.

 
6.  Applicant’s IDS, filed 11/18/2019, is acknowledged. 

7.  Given the disclosure at [0306], the deposit of the plasmid PTA-123265 (Abcs35-VH)  and PTA-123266 (Abcs35-VL) and PTA-123700 (Abcs35-J-VH) and PTA-123701 (Abcs35-J-VL); the conditions for the deposit of biological materials under 35 USC 112, first paragraph, with respect to LM609 have been satisfied.

8.  Claims 14 and 19-21 are objected because it is not clear what pronoun “it” is referring. It is suggested to replace the pronoun by what is intended by “it”.  Claims 19-21 recite : “LC” without indicating what LC stands for.  It is suggested that the claim recites light chain (LC).

9. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
10.  Claims 1-12,  23 and 29  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The scope of claims 1-8 encompass a genus of anti-ROBO2 antibodies that bind an epitope in Ig Domain 1 or Domains 1 and 2 of ROBO2, wherein said epitope comprises R100 , according to SEQ ID NO:1. As well as a subgenus of anti-ROBO2 antibodies that binds an epitope comprising R100 further comprise one or more residues selected from the group consisting of : V96, G98, R99, and S101 of SEQ ID NO: 1.  A submenus of anti-ROBO2 antibodies which the antibodies bind an epitope comprising R100 further binds one or more residues of E69, E72, R79, H81, R82, R94 and P103 of SEQ ID NO:1.  A subgenus of anti-ROBO2 antibodies,  the antibodies bind an epitope comprising R100 further epitope one or more residues of K66, D67, R70, V71, T73, D74, D77, P78, H97 or K102, 

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of an epitope in Ig domain 1 or domains 1 and 2 of ROBO2, wherein the epitope compresses R100 of SEQ ID NO: 1.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).

The specification at [0177] discloses that the ROBO-2 specific antibody is a flexible loop residues H97-P103) in the Ig1 domain (Fig. 12).  Additional minor epitope residues that also contribute to binding is via a separate loop (E72-H81) or ROBO2 (SEQ ID NO:1).

The specification at [0178] discloses that the stability of principal interface between antibody and ROBO2 is largely contributes by R99 and R100 of ROBO2 (Fig.12).

[0182] The antibody, or an antigen binding fragment thereof, may be selected from the group consisting of: Abcs35, 93H2, Abl, Ab3, Ab9, Ab13, Ab17, Ab21, Ab22, Ab25, Ab29, Ab32, Ab40, Ab45, Ab46, Ab58, Ab83, Ab96, Abl 12, Abl23, Abcsl, Abcs2, Abcs4, Abcs5, Abcs12, Abcs20, Abcs25, Abcs40, Abcs50, Abcs55, CTIR2-1, CTIR2-2, CTIR2-3, CTIR2-4, CTIR2-5, CTIR2-6, CTIR2-7, CTIR2-8, CTIR2-9, CTIR2-10, CTIR2-11, CTIR2-12, CTIR2-13, CTIR2-14, CTIR2-15, CTIR2-16, Abcs35-A, Abcs35-B, Abcs35-C, Abcs35-D, Abcs35-E, Abcs35-F, Abcs35-G, Abcs35-H, Abcs35-I, Abcs35-J, Abcs35-K, Abcs35-L, Abcs35-M, Abcs35-N, and Abcs35-0, antigen binding fragments thereof, and mutants, variants, derivatives and substantially similar versions thereof.

[0309] Abcs35 is a fully human IgG1 antibody against the ROBO2 protein that neutralizes SLIT2 ligand binding. A single ROBO2-specific antibody clone, 93H2, was isolated and 

[0313] A total of 3800 clones from the output phage pools were screened in bacterial periplasm format by human ROBO2 Ig1-Ig2 protein binding ELISA using standard protocols. Over 110 variants specifically binding ROBO2 were identified and reformatted into full-length human IgG. 
[0316] Using Octet technology, Ab96 and Ab123 were shown to bind ROBO2 Ig1-Ig2 with relative Kd values of 1.2 nM and 1.4 nM respectively, exhibiting a 25-30-fold improvement on the Kd of 93H2 (37 nM). Ab96 and Ab123 along with another 18 clones having favorable affinity enhancements, underwent additional heavy and light chain shuffling. 
[0317] The lead affinity matured clone (Abcs35) arose from this process and is comprised of the heavy chain variable domain from clone Ab96 and the light chain variable domain from Ab123. Abcs35 antibody binds to ROBO2 Ig1-2 with Kd=279 pM using both Octet method and SPR method, indicating a .about.300-fold affinity improvement. 
Table 2 provides a list of which antibody is a neutralizer and with is non-neutralizer generated form the affinity maturation of parental antibody , 93H2

[0344] Mutagenesis studies further confirm the structural observation and prediction: mutating residues 100-102 of ROBO2 from RSK to KSR abolishes mutant ROBO2's ability to interact with 93H2; while mutating residues 100-102 of ROBO1 from KSR to RSK enables this mutant ROBO1 to interact with 93H2, which is ROBO2-specific (studies described below). Since S101 is conserved between ROBO2 and ROBO1, and the side chain of K102 does not involve ROBO2 interaction (pointing away from interface), it becomes evident that R100 is solely driving the binding specificity of 93H2 toward ROBO2.

Besides antibodies Abcs35 and 93H2, the specification does not describe an actual reduction to practice of an antibody that specifically binds to a flexible loop residues H97-P103) in the Ig1 domain  at positon R100.

The claimed antibodies are directed to regions of antigens generated three dimensional structure comprising the receptor binding sites of ROBO2 protein, flexible loop residues H97-P103. The particular conformation in the ROBO2 is not specified nor identified. The specification fails to show which conformational changes in the ROBO2 are involved in Slit binding.

No common structural attributes identify the members of the structures of the ROBO2 genus. Because the disclosure fails to describe the common attributes or characteristics that identify ROBO2 members of the genus, and because the genus is highly variant, Robo2 Ig1 domain and Ig1+2 domains and R100 are insufficient to describe the genus, even when considered in light of 

The specification discloses one species of antibody that binds an epitope in human ROBO2 comprising the flexible loop (residues H97-P103 of SEQ ID NO:1) in the Ig1 domain (Fig. 12, [00177].  Abcs35 is a fully human IgG1 antibody against the ROBO2 protein that neutralizes SLIT2 ligand binding. A single ROBO2-specific antibody clone, 93H2, was isolated and multiple rounds of affinity maturation were used to increase the affinity from approximately 37 nM to 0.268 nM . The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  

     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

  The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
In contrast to applicant’s reliance of describe the epitope of the flexible loop (residues H97-P103 of SEQ ID NO:1) of ROBO2 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions recited in claims 6-8 and binding affinity, 
     there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-HMGB1 C-tail antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.


However, the anti-R100 ROBO2 antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of integrin αvß6 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).


The claims are directed to a genus of anti-R100 ROBO2 antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 


Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-R100 ROBO2 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when 

The instant claims present the same deficiency as the claims in Amgen and where
there is no evidence that knowledge of the chemical structure of an antigen gives the
required kind of structure identifying information about the corresponding antibodies
Applicants attempt to describe the invention by describing something that is not the
invention: viz., the antigens to which the antibodies may bind. Applicants have not
pointed to anything else in the disclosure that describes the antibodies as required by
the test set forth in Ariad.

 For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.
Artisans are well aware that knowledge of a given antigen (for instance R100 of ROBO2) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).

AbbVie parallel the claimed invention and provide significant guidance on the inherent unpredictability of protein engineering and the effect of amino acid substitutions on protein function.  Abbvie is similar to the Federal Circuit's discussion in Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL 3779376, Case No. 2012-1433, C.A.Fed; in both, the Federal Circuit emphasized the unpredictability in the art associated with changes in a parent enzyme or protein that can be effected at one or more positions in the sequence by amino acid addition, deletion, or substitution with at least nineteen other possibilities, e.g. counting natural amino acid residues.  The basis of the unpredictability is rooted in the same principles that make improvements rare, namely that numerous subtle differences between amino acid residues determine protein binding and function. Because the subtle energetic contributions of each of these interactions is extraordinarily difficult to precisely quantify, and because the number of these interactions is so high even for a single protein-protein interface, innumerable small inaccuracies are amplified into unpredictability. This unpredictability is axiomatic in the field of protein engineering.

For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity. Moreover, the '128 and '485 patents of AbbVie do not describe any common structural features of the claimed antibodies. The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara, whereas the patents do not describe representative examples to support the full scope of the claims. 

The current recitation of “binds said epitope with a binding affinity (KD) value that is at least 100-fold less than its KD value for an epitope wherein R100 is replaced with K” in claim 5 is comparable to the "neutralizing" antibody with a particular binding constant recited in Abbvie, 759 F.3d at 1292. Abbvie noted that the antibodies were "defined by their high affinity and neutralizing activity" but the patents did "not disclose structural features common to the members of the claimed genus." Id. at 1299. The instant claims define the antibody by its capacity to R100 of ROBO2, similar to the "neutralizing activity" in Abbvie, and the instant 

In Abbvie, the evidence showed that:

Although the described antibodies have different amino acid
sequences at the CDRs, they share 90% or more sequence
similarity in the variable regions and over 200 of those
antibodies differ from Y 61 by only one amino acid. The patents
describe that other VH3/Lambda antibodies may be modified to
attain IL-12 binding affinity. However, the patents do not
describe any example, or even the possibility, of fully human
IL-12 antibodies having heavy and light chains other than the
VH3 and Lambda types.
Abbvie, 759 F.3d at 1300.

Similarly, the instant Specification generated only a few different affinity mature antibodies to one of the Abcs35 and provides no evidence that these antibodies share common structural features or provide guidance regarding the full scope of all antibodies recited in the Specification, including antibodies, particular paratope residues  in the CDRs and VL and VH. Thus, Abbvie provide evidence that the instant claims that the claims lack descriptive support because the disclosure is not representative of the claimed genus. As stated by the Federal Circuit, "[i]n order to demonstrate that [Appellants have] invented what is claimed, [Appellants' Specification] must adequately describe representative antibodies to reflect the structural diversity of the claimed genus." Abbvie, 759 F.3d at 1301.

Besides the specific affinity mature antibodies variants, the specification provides limited scope of the variants, and not the much larger functional genus of claimed antibody. See Amgen, 872 F.3d at 1378. "[F]unctionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date." Id. The record here does not indicate an established structure-function correlation between the claimed antibody and the binding function. Accordingly, we agree with the Examiner that the instant disclosure is insufficient to satisfy the written description requirement.

With respect to the recitation an antibody which does not comprise all 6 CDRs of the antibody that is produced by Abcs35 and 93H2 in claims , the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material (http://www.cabic.com/bcp/060209/BCelsa_WDA.ppt#959,2,Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass 

It is unlikely that antibodies or fragments thereof as defined by the claims which may contain less than the full complement of CDRs from the heavy and light chain variable regions of the Abcs35 and 93H2 antibodies fused to framework sequence, have the required binding function.    The specification provides no direction or guidance regarding how to produce antibodies as broadly defined by the claims.   Further, the specification does not teach that a functional antibody can be obtained by replacing the CDR regions of an acceptor antibody with the less than all the 6 CDRs sequences of a donor antibody.  

Claim 23 requires "an antibody, or antigen binding fragment thereof, that competes for binding to ROBO2 with an antibody, or antigen-binding fragment thereof, of claim 13”.  While the amino acid sequence of ROBO2 was known, immunizing an animal with ROBO2 will generate antibodies directed to a number of different epitopes within the amino acid residues of ROBO2 and not necessarily to the same epitope which is bound by the claimed antibody recited in claim 13, Abcs35 or 93H2.  The knowledge of the amino acid sequence of ROBO2, by itself, did not put Applicants in possession of antibodies that compete for binding with claimed anti-ROBO2 antibodies.

This case is thus similar to Centocor Ortho Biotech, Inc. v. Abbott Laboratories, 636 F.3d 1341 (Fed. Cir. 2011). In Centocor, patentee claimed an antibody or antibody fragment that competitively inhibits binding of A2 (a mouse antibody) and that binds an epitope of TNF-α with a specified affinity. 636 F.3d at 1346. Both TNF-α protein and antibodies to that protein were known in the literature. Id. at 1352. Patentee argued that the patent at issue satisfied the written description for the claimed antibodies because it "not only describes the antibodies by their binding affinity for TNF-α, but further describes the antibodies by specifying that they competitively inhibit binding of the A2 mouse antibody to TNF-α." Id. At 1349. The Federal Circuit rejected this argument, finding that "[a]t bottom, the asserted claims constitute a wish list of properties that a fully-human, therapeutic TNF-α antibody should have: high affinity, neutralizing activity, and the ability to bind in the same place as the mouse A2 antibody." Id. At 1351. The court explained that "[t]he specification at best describes a plan for making fully-human antibodies and then identifying those that satisfy the claim limitations."

Here, as in Centocor, Applicant seeks to ground written description support for a claimed antibody in its competitive inhibition of another antibody (here, the antibodies Abcs 35, in Centocor, mouse A2 antibody) and in the description of a known antigen (here R100 of ROBO2, in Centocor, TNF-α). While the state of the art has progressed since the Federal Circuit's decision in Centocor, the basic problem remains that the description at issue must allow one of skill in the art to "visualize or recognize" the claimed antibodies. Here, the evidence of record does not support that the skilled artisan would have visualized or recognized the claimed antibodies based on the description provided. As in Centocor, the Specification provides only a plan for identifying the claimed antibodies.


Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008.

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

11.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.  Claims 1-8, 23 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of US20030152921  (see entire document).

The `451 publication teaches and claims antibodies that binds to human secreted protein, published SEQ ID NO: 341 (epitope) (see published claims 24, 19 and 20, [0070]- [0071]).  Published SEQ ID NO: 341 is 131 amino acid long and have 100% similarity to amino acids 1-129 of claimed SEQ ID NO: 1 , wherein the epitope comprises amino acid residue arginine 100 (R100) and/or 96V, 98GRRS101 and/or E69, E72, R79, H81,R82 R92, R100, P103. And K66, D67, R70, V71, T73, D74, D77, P78, H97, and K102

Qy          1 MSLLMFTQLLLCGFLYVRVDGSRLRQEDFPPRIVEHPSDVIVSKGEPTTLNCKAEGRPTP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSLLMFTQLLLCGFLYVRVDGSRLRQEDFPPRIVEHPSDVIVSKGEPTTLNCKAEGRPTP 60

Qy         61 TIEWYKDGERVETDKDDPRSHRMLLPSGSLFFLRIVHGRRSKPDEGSYVCVARNYLGEAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TIEWYKDGERVETDKDDPRSHRMLLPSGSLFFLRIVHGRRSKPDEGSYVCVARNYLGEAV 120

Qy        121 SRNASLEVA 129
              |||||||||
Db        121 SRNASLEVA 129

The `451 publication teaches pharmaceutical or physiologically acceptable compositions comprising antibodies [0058].

Claims 5, 7 are included because it is will know in the art that substituting one amino acid for another amino acid in the antigenic site would ablate binding of a monoclonal antibody which would result in the claimed affinity.


Claim 6 is included because the resultant antibody is made against ROBO2 not ROBO1, and thus the claimed property is inherent.

Claim 8 is included because the K137R and R139K of Robo1 (SEQ ID NO: 9) would result in identical sequences of ROBO2 (SEQ ID NO: 2) at that antigenic site.


130 Leu Arg Ile Val His Gly Arg Lys Ser Arg Pro Asp Glu  142  SEQ: 1
93  Leu Arg Ile Val His Gly Arg Arg Ser Lys Pro Asp Glu  105  SEQ: 2

Claim 23 is included because the referenced antibodies would compete the claimed antibodies in the absence of evidence to the contrary.

The reference teachings anticipate the claimed invention.
 
13.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.  Claims 1-8, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (eLife 2015; 4:e08407)  in view of   U.S. Pat. No. 5,567,440  and Alisa Campbell (General properties and applications of monoclonal antibodies, Elsevier Science Publishers, 1984, section 1.1).
.

Evans et al teach Robo2 interact with Robo1 depends on Ig1 and Ig2 which acts in trans to inhibit Slit-Robo1 repulsion in pre-crossing commissural axon.  Robo2’s ability to bind Robo1 depends on the Ig1–Ig2 region of Robo2, as Robo1R2Ig1+2 was readily co-immunoprecipitated with Robo1, while binding between Robo1 and the reciprocal receptor Robo2R1Ig1+2 was only weakly detected (Figure 11B).  Consistently, deleting both of the Ig1 and Ig2 domains from Robo2 results in a diminished interaction with Robo1 in vivo and in vitro (Figure 11, Figure 11—figure supplement 1). The fact that not all binding is eliminated when both Ig1 and Ig2 are deleted suggests that other regions of the Robo2 receptor may contribute to the interaction with Robo1. Thus, we see a correlation between the presence of the Ig1 and Ig2 domains, a biochemical interaction with Robo1, and pro-crossing activity in the Robo2 receptor. These rd ¶).

The reference teachings differ from the claimed invention only in the recitation of anti-Robo2  antibody that binds an epitope in Ig1 or Ig1+Ig2 domains of human ROBO2 (SEQ ID NO: 1), which epitope comprises amino acid R100 and further surrounding amino acids.

Once the antigen of interest is selected, the use of that antigen in the known method of Kohler and Milstein will result in the expected hybrid cell lines and the specific monoclonal antibodies.  Ex parte Erlich, 3 USPQ2d 1011, 1015 (BPAI 1986).  

The `440 patent teaches that cell adhesion plays an important role in human disease. These interactions proceed by the interaction of receptors upon the surface of a cell with proteins or glycosaminoglycans upon the surface of another cell or within the extracellular matrix. The `440 patent further teaches that routes to the interruption of these interactions typically involve competitive inhibition of these receptor-ligand interactions, for example, with antibodies, soluble ligands which act as receptor antagonists, soluble receptors, or other competitors (see col., 1 lines 17-30 in particular).

Campbell teaches that it is customary now for any group working on a macromolecule to both clone the genes coding for it and make monoclonal antibodies to it (see page 3 figure 11.1 in particular).  One field of research in which monoclonal antibodies may prove of particular value is in the study of chromosomal proteins.  The search for those chromosomal proteins which are responsible for determining cell phenotype has been particularly long and comparatively fruitless and monoclonal antibodies are ideal tools for the dissection of the complex mixture of proteins.  As hybridoma production becomes a more routine laboratory technique (see page 29 and 30 under Basic research in particular).

Given that the deletion of conical Slit-binding domain, Ig1 from ROBO2, resulted in preventing Slit binding and signaling and deleting both Ig1+Ig2 domains from Robo2 results in a diminished interaction with Robo1,  it would have been obvious to one of ordinary skill in the art at the time the invention was made to to make a monoclonal antibodies as taught by Campbell against the Slit-binding site, human Robo2 Ig1 or Ig1+ Ig2 domains taught by Evens et al or fragments thereof that involve in the interaction to inhibit the Silt-ROBO2 interaction.



Claims 5, 7 are included because it is will know in the art that substituting one amino acid for another amino acid in the antigenic site would ablate binding of a monoclonal antibody which would result in the claimed affinity.


Claim 6 is included because the resultant antibody is made against ROBO2 not ROBO1, and thus the claimed property is inherent.

Claim 8 is included because the K137R and R139K of Robo1 (SEQ ID NO: 9) would result in identical sequences of ROBO2 (SEQ ID NO: 2) at that antigenic site.


130 Leu Arg Ile Val His Gly Arg Lys Ser Arg Pro Asp Glu  142  SEQ: 1
93  Leu Arg Ile Val His Gly Arg Arg Ser Lys Pro Asp Glu  105  SEQ: 2

Claim 23 is included because the resultant antibodies would compete the claimed antibodies in the absence of evidence to the contrary.

Claim 29 is included because it would have been obvious to include the resultant antibody in a composition comprising a carrier to test for the inhibition of Slit-ROBO2.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

15.  Claims 13-22 are allowable.

16.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Howitt et al.  Binding site for Robo receptors revealed by dissection of the leucine-rich repeat region of Slit.  EMBO J (2004)23:4406-4412|. (Year: 2004).
 
Howitt teaches that several studies have strongly implicated the N-terminal IG domain pair: genetic deletion in mice of Robo1 IG1 results in abnormal lung development (Xian et al, 2001); antibodies against Robo1 IG1 inhibit tumour growth in mice (Wang et al, 2003) and neurite outgrowth in vitro (Hivert et al, 2002); and Robo1 IG1–2 is important for Slit binding and function in vitro (Liu et al, 2004). The Robo binding site on the concave face of Slit D2 is of similar size as a single IG domain, and a direct interaction with Robo IG1 is therefore an attractive hypothesis.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 25, 2018

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644